Citation Nr: 0939243	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  07-17 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for plantar fasciitis 
of the left foot, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for plantar fasciitis 
of the right foot, currently rated as 10 percent disabling.

3.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her husband
ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from June 1988 to February 
1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

A videoconference hearing in front of the undersigned was 
held in August 2009.  A transcript of the hearing has been 
associated with the claim file.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103(a), 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

At the videoconference hearing of August 2009 the Veteran 
testified that she has continued to receive treatment for her 
service connected plantar fasciitis of the left and right 
foot at the VA.  A review of the file shows that the most 
recent treatment records on file are from November 2007.  
Moreover, the most recent records of November 2007 note that 
the Veteran was to be followed up by the podiatry clinic.  
These records are relevant to the claim at hand.  Therefore, 
records since November 2007 must be requested and associated 
with the claim file.  

Furthermore, the Board notes that at the videoconference 
hearing the Veteran's husband testified that the Veteran's 
service connected plantar fasciitis had recently worsened.  
Moreover, the Veteran herself, in essence, testified that her 
disability had worsened.  Indeed, she testified that the 
disability had recently incapacitated her on three occasions.  
The most recent VA examination of record is from August 2007.  
As the Veteran has stated that her disability has worsened, 
the Board finds that a new examination is necessary in order 
to properly assess the current level of severity of the 
service connected plantar fasciitis of the left and right 
foot.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  In this case, the 
Veteran stated at the videoconference hearing that she was 
currently unemployed because her employer let her go as part 
of downsizing the company and that she was one of the people 
let go because she missed so much work due to the pain she 
experienced in her feet.  Therefore, the issue of TDIU is 
raised by the record and, the issue is properly before the 
Board.

Having determined that the issue of TDIU is properly before 
the Court, the Board finds that further development is 
necessary prior to adjudicating the claim.  

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2009).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

The record shows that the appellant is currently unemployed.  
She alleges that her service connected plantar fasciitis of 
the left and right foot prevent her from obtaining gainful 
employment.  The Board notes that there is no opinion as to 
the Veteran's unemployability and the effect of her service 
connected disabilities on her employability.  Moreover, the 
Board notes that the appellant has additional disabilities 
which are not service connected.  The Board finds that the 
appellant should be afforded an appropriate VA examination to 
determine whether she is unable to secure or maintain 
substantially gainful employment as a result of her service-
connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all VA 
outpatient treatment records after 
November 2007 for treatment of the 
Veteran's bilateral plantar fasciitis, 
and should associate them with the 
claim file.  If any requested records 
are not available, or the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be noted in the claims file.

2.  The Veteran should be afforded an 
orthopedic VA examination in order to 
determine the severity of the service-
connected plantar fasciitis of the left 
and right foot.  The claims file must 
be made available to and reviewed by 
the examiner prior to the requested 
examination.  All necessary tests and 
studies should be conducted and the 
examiner should review the results of 
any testing prior to completion of the 
report.  The examiner should identify 
any orthopedic and neurological 
findings related to the service-
connected disability and fully describe 
the extent and severity of those 
symptoms.

3.  The RO should forward an 
appropriate form and request that he 
return the form providing a complete 
employment history from January 2006.  
The RO should request that the Veteran 
provide exact dates of employment, 
including month, day and year.

4.  After the above development has 
been completed, the RO should schedule 
the Veteran for an appropriate VA 
examination to determine the effect of 
her service-connected compensable 
disabilities on her employability.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) 
that the Veteran is unable to secure or 
maintain substantially gainful 
employment solely as a result of her 
service connected disabilities.  The 
examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


